AGREEMENT AND RELEASE AND WAIVER OF CLAIMS
This Agreement and the Release and Waiver contained herein are made and entered
into in Dallas, Texas, by and between AT&T Services, Inc. (hereinafter
"Company") and Mr. James Cicconi (hereinafter "Mr. Cicconi") for and in
consideration of the mutual promises and agreements set forth below and are
conditional on performance of such promises and agreements.
WHEREAS, Mr. Cicconi will retire from Company on September 30, 2016; and as a
consequence, Mr. Cicconi will be entitled to receive appropriate, usual and
customary benefits and certain other benefits described herein; and
WHEREAS, both parties agree that in connection with Mr. Cicconi's retirement on
September 30, 2016, in addition to the before referenced appropriate, usual and
customary benefits, Mr. Cicconi should receive additional benefits and
consideration as set forth herein, and that Mr. Cicconi, among other things,
should release and forever discharge Company, AT&T Inc. ("AT&T"), any and all
other subsidiaries (which term when used throughout this document shall include
entities, corporate or otherwise, in which the company referred to owns,
directly or indirectly, fifty percent or more of the outstanding equity
interests) of Company and of AT&T, their officers, directors, agents, employees,
successors and assigns and any and all employee benefit plans maintained by AT&T
or any subsidiary thereof and/or any and all fiduciaries of any such plan, from
any and all common law and/or statutory claims, causes of action or suits of any
kind whatsoever, arising from or in connection with Mr. Cicconi's employment by
Company or any affiliate of AT&T and/or Mr. Cicconi's separation from Company,
all as set forth in more detail in the Release and Waiver contained herein.
WHEREAS, Mr. Cicconi has been employed by Company and/or AT&T's subsidiaries for
eighteen (18) years and worked in significant positions and assignments that
required access to and involvement with confidential and proprietary
information, trade secrets and matters of strategic importance to Company, AT&T
and/or AT&T's subsidiaries that will continue beyond Mr. Cicconi's employment
with Company.  During the term of his longstanding with Company, or an AT&T
subsidiary, Mr. Cicconi has acquired knowledge of all aspects of its business,
on a national and regional level, including but not limited to operations,
sales, marketing, advertising, technology, networks, network technology, network
development and strategy, distribution and distribution channels, operations,
strategic planning initiatives, new product and services development, strategic
planning, rate information and growth strategies and initiatives.  Mr. Cicconi
has acquired and possesses unique skills as a result of employment with Company
and/or AT&T subsidiaries.  The trade secrets with which Mr. Cicconi has been
involved are critical to Company's, AT&T's, and AT&T's subsidiaries' success. 
Disclosure of this information in the performance of services for a subsequent
employer engaged in similar businesses would be inevitable and inherent as part
of Mr. Cicconi's performance of services for such an employer.  For all of these
reasons and due to the confidential and proprietary information and trade
secrets Mr. Cicconi learned in his employment with Company, or an AT&T
subsidiary, Mr. Cicconi acknowledges that it is reasonable for Company to seek
the restrictions contained in the subsequent provisions of this Agreement and
that more limited restrictions are neither feasible nor appropriate.  Mr.
Cicconi understands and agrees that the consideration provided herein requires
Mr. Cicconi to comply strictly with all terms of this Agreement including, but
not limited to, confidentiality, non-compete, non-solicitation of employees and
non-solicitation of customers as set forth below.
 

--------------------------------------------------------------------------------

NOW, therefore, the parties further agree as follows:
1. Mr. Cicconi will retire from Company effective at the close of business on
September 30, 2016, and Mr. Cicconi herewith resigns all officer and director
positions that he may hold in AT&T and in any subsidiary of AT&T effective at
the close of business on September 30, 2016.
2. Company shall propose to the Human Resources Committee of the AT&T Board of
Directors or its authorized delegate (the "Committee") that the AT&T 2011
Incentive Plan provisions requiring (A) the automatic proration of Mr. Cicconi'
2014, 2015, and 2016 Performance Share Grants shall not apply and Mr. Cicconi
shall be eligible for full distribution of such grants after the applicable
three (3) year performance period, subject to adjustment based on achievement of
the applicable performance goals, approval of the Committee and all other terms
and conditions of the grant, (B) the automatic forfeiture of Mr. Cicconi's 2013,
2014, 2015, and 2016 Restricted Stock Units shall not apply and Mr. Cicconi
shall be eligible for full distribution of such Restricted Stock Units, which
shall be paid subject to all other terms and conditions of the Restricted Stock
Unit grants, including with respect to timing, and (C) the automatic forfeiture
of Mr. Cicconi's 2014 Restricted Stock Award shall not apply and Mr. Cicconi
shall be fully vested and such Restricted Stock Award shall be distributed upon
his termination of employment.  Notwithstanding the foregoing, none of the
consideration described in this Section 2 shall be made available to Mr. Cicconi
(or shall be subject to rescission) should he not timely sign, or should he
revoke, the Release and Wavier contained herein.
3. The consideration described herein shall be in lieu of, and Mr. Cicconi
hereby specifically waives any right to any and all other termination pay
allowance resulting from his retirement.
4. This Agreement and the Release and Waiver contained herein do not abrogate
any of the usual entitlements that Mr. Cicconi has or will have, first, while a
regular employee and subsequently, upon his retirement, under any AT&T or AT&T
subsidiary sponsored employee benefit plan, program or policy, all of which will
be subject to and provided in accordance with the terms and conditions of the
respective benefit plan, program, or policy as applicable to Mr. Cicconi. 
Further, AT&T and its subsidiaries have reserved the right to end or amend any
or all of the plans, programs, and policies that it sponsors.  Each
participating subsidiary, which includes Company, has reserved the right to end
its participation in these plans, programs, and policies and to discontinue
providing any and all such benefits.  This means, for example, that Mr. Cicconi
will not acquire a lifetime right to any health care plan benefit or to the
continuation of any health care plan merely by reason of the fact that such
benefit, plan, program, or policy is in existence at the time of Mr. Cicconi'
retirement or because of this Agreement and the Release and Waiver contained
herein.  Thus, except as specifically provided in this Agreement, Mr. Cicconi's
rights/entitlements to any benefit under any of the plans, programs, or policies
are no different as a result of entering into this Agreement and the Release and
Waiver contained herein than they would have been in the absence of this
Agreement and the Release and Waiver contained herein.
5. At Company's request at any time during the eighteen (18) months immediately
following his retirement, Mr. Cicconi will cooperate with Company, AT&T or any
of their respective subsidiaries in any future claims or lawsuits involving any
of them where Mr. Cicconi has knowledge of the underlying facts; provided,
however, Mr. Cicconi shall not be required to and shall not provide such
services for more than twenty percent (20%) of the average amount of time he
provided bona fide services over the thirty-six (36) month period immediately
preceding September 30, 2016.  For the time Mr. Cicconi spends working on any
claims or lawsuits at such request, Mr. Cicconi shall be reimbursed at the
equivalent per hour base salary rate at which Mr. Cicconi was being compensated
by Company immediately prior to his retirement; provided, however, that if Mr.
Cicconi is a named party in any claim or lawsuit and Company, in its discretion,
determines that Mr. Cicconi's interests are adverse to Company, AT&T or any of
their respective subsidiaries, he will not be entitled to such compensation. Mr.
Cicconi agrees not to voluntarily aid, assist, or cooperate with any claimants
or plaintiffs or their attorneys or agents, whether individually or as part of a
class, in any claims or lawsuits commenced in the future against Company, AT&T
or any AT&T subsidiary; provided, however, that nothing in this Agreement shall
prohibit Mr. Cicconi from exercising his right to file a charge of
discrimination with, or that would limit his right to testify, assist, or
participate in an investigation, hearing, or proceeding conducted by the Equal
Employment Opportunity Commission ("EEOC"), a comparable state or local agency,
or any other governmental agency charged with enforcing anti-discrimination
laws; provided, further, however, nothing in this Agreement will be construed to
prevent Mr. Cicconi from testifying at an administrative hearing, a deposition,
or in court in response to a lawful subpoena in any litigation or proceedings
involving Company, AT&T or any of their respective subsidiaries. 
Notwithstanding the foregoing, Mr. Cicconi acknowledges and agrees that the
Release and Waiver contained herein includes a waiver of his right, if any, to
monetary recovery should any party, entity, administrative agency, or
governmental agency (such as the EEOC, the National Labor Relations Board, or
any state or local agencies) pursue any claims on Mr. Cicconi's behalf against
the persons or entities covered by the Agreement and the Release and Waiver
contained herein.
 
1

--------------------------------------------------------------------------------

Company agrees to indemnify Mr. Cicconi if he is a defendant or is threatened to
be made a defendant to any action, suit or proceeding, whether civil, criminal,
administrative or investigative that is brought by a third party by reason of
the fact that he was a director, officer, employee or agent of Company, or was
serving at the request of Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys' fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by him in connection with such
action, suit or proceeding, but in each case only if and to the extent permitted
under applicable state or federal law.
6. Mr. Cicconi acknowledges that, as a result of his employment with Company
and/or any AT&T subsidiaries, he has and had access to certain Trade Secrets and
Confidential Information (as these terms are defined below) and the Company will
continue to provide Mr. Cicconi access to such Trade Secrets and Confidential
Information through his termination of employment so that he may continue
performing his job responsibilities.  Mr. Cicconi acknowledges that AT&T and its
subsidiaries must protect its Trade Secrets and Confidential Information from
disclosure or misappropriation, and Mr. Cicconi further acknowledges that the
Trade Secrets and Confidential Information are unique and confidential and are
the proprietary property of AT&T and its subsidiaries.  Mr. Cicconi acknowledges
that the Trade Secrets and Confidential Information derive independent, actual
and potential commercial value from not being generally known, or readily
ascertainable through independent development.  Mr. Cicconi agrees to hold Trade
Secrets or Confidential Information in trust and confidence and to not directly
or indirectly disclose or transmit Trade Secrets or Confidential Information to
any third party without prior written consent of AT&T; provided however, nothing
in this Agreement shall prohibit Mr. Cicconi from reporting possible violations
of federal law or regulation to any governmental agency or entity or making
other disclosures that are protected under the whistleblower provisions of
federal or state law or regulation.  Mr. Cicconi further agrees not to use any
such Trade Secrets or Confidential Information for his personal benefit or for
the benefit of any third party.  This restriction shall apply indefinitely as
long as the document or information exists as a Trade Secret or Confidential
Information.
 
2

--------------------------------------------------------------------------------

On or before his retirement, Mr. Cicconi shall return to AT&T or an AT&T
subsidiary all of AT&T's (and its subsidiaries') documents (and all copies
thereof), and other property of AT&T and its subsidiaries that are in Mr.
Cicconi's possession, including, but not limited to, AT&T's (and its
subsidiaries') files, notes, drawings, records, business plans and forecasts,
financial information, specifications, all product specifications, customer
identity information, product development information, source code information,
object code information, tangible property (including, but not limited to,
computers), intellectual property, credit cards, entry cards, and keys; and, any
materials of any kind which contain or embody Trade Secrets or Confidential
Information (and all reproductions thereof), including, without limitation, any
such documents and other property in electronic form, or any computer or data
storage device.  Mr. Cicconi shall not retain or provide to anyone else any
copies, summaries, abstracts, descriptions, compilation, or other
representations of such information or things or their contents.
"Trade Secret" means information proprietary to AT&T or any AT&T subsidiary
including, but not limited to, technical or non-technical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, marketing plans,
pricing plans, advertising and sponsorship plans, product development analyses
or plans, any plans involving the combination of AT&T's or its subsidiaries'
products or services, or pricing of such products or services, offered or to be
offered by or in conjunction with AT&T or any subsidiary of AT&T, or lists of
actual or potential customers or suppliers which:  (1) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (2) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.
"Confidential Information" means this Agreement and the Release and Waiver
contained herein and any data or information, other than Trade Secrets, that is
competitively sensitive to AT&T or an AT&T subsidiary and not generally known by
the public.  To the extent consistent with the foregoing definition,
Confidential Information includes, without limitation:  (1) the sales records,
profit and performance records, pricing manuals, sales manuals, training
manuals, selling and pricing procedures, and financing methods of AT&T or any
AT&T subsidiary, (2) customer lists, the special demands of particular
customers, and the current and anticipated requirements of customers for the
products and services of AT&T or any AT&T subsidiary, (3) the specifications of
any new products or services under development by AT&T or any AT&T subsidiary,
(4) the sources of supply for integrated components and materials used for
production, assembly, and packaging by AT&T or any AT&T subsidiary, and the
quality, prices, and usage of those components and materials, and (5) the
business plans, marketing strategies, promotional and advertising strategies,
branding strategies, and internal financial statements and projections of AT&T
or any AT&T subsidiary.
 
3

--------------------------------------------------------------------------------

Notwithstanding the definitions of Trade Secrets and Confidential Information
set forth above, Trade Secrets and Confidential Information shall not include
any information: (1) that is or becomes generally known to the public, (2) that
is developed by Mr. Cicconi after his retirement through his entirely
independent efforts without use of any Trade Secret or Confidential Information,
(3) that Mr. Cicconi obtains from an independent source having a bona fide right
to use and disclose such information, (4) that is required to be disclosed by
subpoena, law, or similar legislative, judicial, or administrative requirement;
provided, however, Mr. Cicconi will notify Company upon receipt of any such
subpoena or similar request and give Company a reasonable opportunity to contest
or otherwise oppose the subpoena or similar request, or (5) that AT&T approves
for unrestricted release by express authorization of a duly authorized officer.
It is hereby agreed that Mr. Cicconi may represent himself as a former employee
or retiree of Company or AT&T; but otherwise he agrees that he will not make,
nor cause to be made any public statements, disclosures or publications which
relate in any way, directly or indirectly to his cessation of employment with
Company without prior written approval by Company.  Mr. Cicconi also agrees that
he will not make, nor cause to be made any public statements, disclosures or
publications which portray unfavorably, reflect adversely on, or are derogatory
or inimical to the best interests of AT&T, its subsidiaries, or their respective
directors, officers, employees or agents, past, present or future.
7. Mr. Cicconi agrees that he shall not, during the twenty-four (24) months
immediately following his retirement, without obtaining the written consent of
Company in advance, participate in activities that constitute Engaging in
Competition with AT&T or Engaging in Conduct Disloyal to AT&T, as those terms
are defined below.
a.
"Engaging in Competition with AT&T" means engaging in any business or activity
in all or any portion of the same geographical market where the same or
substantially similar business or activity is being carried on by an Employer
Business.  "Engaging in Competition with AT&T" shall not include owning a
nonsubstantial publicly traded interest as a shareholder in a business that
competes with an Employer Business.  "Engaging in Competition with AT&T" shall
include representing or providing consulting services to, or being an employee
or director of, any person or entity that is engaged in competition with any
Employer Business or that takes a position adverse to any Employer Business.

b.
"Engaging in Conduct Disloyal to AT&T" means (i) soliciting for employment or
hire, whether as an employee or as an independent contractor, any person
employed by AT&T or its subsidiaries during the one (1) year prior to Mr.
Cicconi's retirement, whether or not acceptance of such position would
constitute a breach of such person's contractual obligations to AT&T or its
subsidiaries; (ii) soliciting, encouraging, or inducing any vendor or supplier
with which Mr. Cicconi had business contact on behalf of any Employer Business
during the two (2) years prior to Mr. Cicconi's retirement, to terminate,
discontinue, renegotiate, reduce, or otherwise cease or modify its relationship
with AT&T or any AT&T subsidiary; or (iii) soliciting, encouraging, or inducing
any AT&T or AT&T subsidiary customer or active prospective customer, in each
case, with respect to whom Mr. Cicconi had business contact, whether in person
or by other media ("Customer"), on behalf of any Employer Business during the
two (2) years prior to Mr. Cicconi's retirement, to terminate, discontinue,
renegotiate, reduce, or otherwise cease or modify its relationship with any
Employer Business, or to purchase competing goods or services from a business
competing with any Employer Business, or accepting or servicing business from
such Customer on behalf of himself or any other business.

 
4

--------------------------------------------------------------------------------

c.
"Employer Business" shall mean AT&T, any subsidiary of AT&T, or any business in
which AT&T or an AT&T subsidiary has a substantial ownership or joint venture
interest.

Mr. Cicconi acknowledges that the business of AT&T and its subsidiaries is
global in scope and that the geographic and temporal limitations set forth in
this Section are therefore reasonable.
Mr. Cicconi may submit a description of any proposed activity in writing to
Company (attn:  Vice President – Executive Compensation), and Company shall
advise Mr. Cicconi, in writing, within (15) fifteen business days whether such
proposed activity would constitute a breach of the provisions of this Section.
8. Mr. Cicconi acknowledges and agrees that Company would be unwilling to
provide the consideration provided pursuant to this Agreement and the Release
and Waiver contained herein but for the confidentiality, non-solicitation, and
non-compete conditions and covenants set forth in Sections 6 and 7, and that
these conditions and covenants are a material inducement to AT&T's willingness
to enter into this Agreement.  Accordingly, Mr. Cicconi shall return to Company
any consideration received pursuant to this Agreement and the Release and Waiver
contained herein, for any breach by Mr. Cicconi of the provisions of Section 6
or 7 hereof, or of the Release and Waiver contained herein.  Further, Mr.
Cicconi recognizes that any breach by him of the provisions in Sections 6 or 7
would cause irreparable injury to Company such that monetary damages would not
provide an adequate or complete remedy.  Accordingly, in the event of Mr.
Cicconi's actual or threatened breach of the provisions of Section 6 or 7,
Company, in addition to all other rights under law or this Agreement, shall be
entitled to an injunction restraining Mr. Cicconi from breaching these
provisions and to recover from Mr. Cicconi its reasonable attorneys' fees and
costs incurred in obtaining such remedies.
9. It is hereby specifically agreed that Mr. Cicconi shall maintain the
confidentiality of the terms of this Agreement and the Release and Waiver
contained herein and that he shall not, except as necessary for performance of
the terms hereof or as specifically required by law, disclose the existence of
this Agreement and the Release and Waiver contained herein or any of its terms
to third persons without the express consent of Company; provided, however, Mr.
Cicconi may disclose the existence of this Agreement and the Release and Waiver
contained herein or any of its terms to any member of his immediate family, his
financial advisor, and/or his attorney, but only after making such individuals
aware of the non-disclosure requirements with respect to such information.  Mr.
Cicconi hereby specifically agrees to secure from those persons to whom he makes
such disclosure, their agreement to maintain the confidentiality of such
disclosed information.
10. Mr. Cicconi declares that his decision to execute this Agreement and the
Release and Waiver contained herein has not been influenced by any declarations
or representations by Company, AT&T, or any AT&T subsidiary, other than the
contractual agreements and consideration expressly stated herein.
 
5

--------------------------------------------------------------------------------

Company has expressly advised Mr. Cicconi to seek personal legal advice prior to
executing this Agreement and the Release and Waiver contained herein, and Mr.
Cicconi, by his signature below, hereby expressly acknowledges that he was given
at least twenty one (21) days in which to seek such advice and decide whether or
not to enter into and execute the Release and Waiver contained herein.  The
parties agree that any changes to this Agreement or to the Release and Waiver
contained herein made after the initial draft of this Agreement and Release and
Waiver of Claims is presented to Mr. Cicconi, whether material or immaterial, do
not restart the running of said twenty-one (21) day period.
Mr. Cicconi may revoke this Agreement and the Release and Waiver contained
herein within seven (7) days of his execution of the Release and Waiver
contained herein by giving notice, in writing, by certified mail, return receipt
requested to Company at the address specified below.  Proof of such mailing
within said seven (7) day period shall suffice to establish revocation pursuant
to this Section.  In the event of any such revocation, this entire Agreement and
the Release and Waiver contained herein shall be null and void, and
unenforceable by either party.
11. Any notice required hereunder to be given by either party must be in writing
and will be deemed effectively given upon personal delivery to the party to be
notified, or five (5) days after deposit with the United States Post Office by
certified mail, postage prepaid, to the other party at the addresses noted in
the signature block of this Agreement.
12. The parties agree that any conflicts relating to this Agreement and the
Release and Waiver contained herein, including choice of law and venue with
respect to any such conflict, shall be determined as provided in that certain
Management Arbitration Agreement to the extent agreed to by and between Mr.
Cicconi and Company (the "Management Arbitration Agreement").  If the Management
Arbitration Agreement is inapplicable, the validity, interpretation,
construction and performance of this Agreement and the Release and Waiver
contained herein shall be governed by the laws of the State of Texas excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement and the Release and Waiver
contained herein to the substantive law of another jurisdiction, and to achieve
certainty regarding the appropriate forum in which to prosecute and defend
actions arising out of or relating to this Agreement, which the parties agree is
a material condition of entering into this Agreement, the parties agree and
acknowledge that (a) the sole and exclusive venue for any such action shall be
an appropriate federal or state court in Dallas County, Texas, and no other, (b)
all claims with respect to any such action shall be heard and determined
exclusively in such Dallas County, Texas court, and no other, (c) such Dallas
County, Texas court shall have sole and exclusive jurisdiction over the person
of such parties and over the subject matter of any dispute relating hereto, and
(d) that the parties waive any and all objections and defenses to bringing any
such action before such Dallas County, Texas court, including but not limited to
those relating to lack of personal jurisdiction, improper venue or forum non
conveniens.
13. The terms and conditions contained in this Agreement that by their sense and
context are intended to survive the termination or completion of performance of
obligations by either or both parties under this Agreement shall so survive.
 
6

--------------------------------------------------------------------------------

14. This Agreement and the Release and Waiver contained herein shall not be
modified or amended except pursuant to an instrument in writing executed and
delivered on behalf of each of the parties hereto.
15. This Agreement and the Release and Waiver contained herein, and, to the
extent agreed by Mr. Cicconi and Company, the Management Arbitration Agreement,
constitute the entire agreement and supersede all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, except that neither this Agreement nor the Management
Arbitration Agreement (to the extent applicable) shall be deemed to supersede or
cancel any obligations applicable to Mr. Cicconi under any AT&T or AT&T
subsidiary sponsored deferred compensation plan, equity award plan, fringe
benefit program, or any other AT&T or AT&T subsidiary sponsored benefit plan as
to which Mr. Cicconi is a participant immediately preceding his retirement.
16. In the event any provision of this Agreement or the Release and Waiver
contained herein is held invalid, void, or unenforceable, the same shall not
affect in any respect whatsoever the validity of any other provision of this
Agreement or said Release and Waiver, except that should said Release and Waiver
be held to be invalid as applicable to and as asserted by Mr. Cicconi with
regard to any claim or dispute covered thereunder, or should any part of the
provisions of Sections 6, 7, or 8 of this Agreement be held invalid, void, or
unenforceable as applicable to and as asserted by Mr. Cicconi, this Agreement
and the Release and Waiver contained herein, at Company's option, may be
declared by Company null and void.  If this Agreement and the Release and Waiver
contained herein are declared null and void by Company pursuant to the
provisions of this Section, Mr. Cicconi shall return to Company all
consideration previously received pursuant to this Agreement and the Release and
Waiver contained herein.
17. This Agreement and the Release and Waiver contained herein shall inure to
the benefit of and be binding upon, Company, its successors and assigns, and Mr.
Cicconi and his beneficiaries, whether under the various employee benefit
programs or otherwise.






(The remainder of this page is intentionally left blank)
7

--------------------------------------------------------------------------------





18. This Agreement and the Release and Waiver contained herein shall be and
hereby are declared to be null and void in the event that Mr. Cicconi does not
retire from Company on or before the close of business on September 30, 2016.
All payments and other consideration to be provided to Mr. Cicconi by Company
are contingent upon Mr. Cicconi's retirement actually becoming effective on or
before the close of business on September 30, 2016, and are further contingent
upon Mr. Cicconi's execution of this Agreement no later than September 30, 2016
and the Release and Waiver contained herein on September 30, 2016, and not
revoking either this Agreement or the Release and Waiver contained herein.
 


AT&T Services, Inc. 
208 South Akard Street 
Room 412 
Dallas, TX  75202


 

                                                                                
By: William A. Blase, Jr.
Title:            Senior Executive Vice President-
      Human Resources
 
Date:                                                                       
 
James Cicconi
891 Alvermar Ridge Dr.
McLean, VA 22102
 
 
 


                                                   
James Cicconi
 
 
 
Date:                                     
 

 



8

--------------------------------------------------------------------------------

RELEASE AND WAIVER


I, James Cicconi, hereby fully waive and forever release and discharge Company,
AT&T, any and all other subsidiaries of Company and of AT&T, their officers,
directors, agents, servants, employees, successors and assigns and any and all
employee benefit plans maintained by AT&T or any subsidiary thereof and/or any
and all fiduciaries of any such plan from any and all common law and/or
statutory claims, causes of action or suits of any kind whatsoever arising from
or in connection with my past employment by Company (and any AT&T subsidiary to
the extent applicable) and/or my separation therefrom, including but not limited
to claims, actions, causes of action or suits of any kind allegedly arising
under the Employee Retirement Income Security Act (ERISA), as amended, 29 USC §§
1001 et seq.; the Rehabilitation Act of 1973, as amended, 29 USC §§ 701 et seq.;
the Civil Rights Acts of 1866 and 1870, as amended, 42 USC §§ 1981, 1982 and
1988; the Civil Rights Act of 1871, as amended, 42 USC §§ 1983 and 1985; the
Civil Rights Act of 1964, as amended, 42 USC § 2000d et seq.; the Americans With
Disabilities Act, as amended, 42 USC §§ 12101 et seq., and the Age
Discrimination in Employment Act of 1967 (ADEA), as amended, 29 USC §§ 621 et
seq., the Family and Medical Leave Act; the Fair Credit Reporting Act, known and
unknown.  Notwithstanding the foregoing, nothing herein is intended to release
claims that cannot be released as a matter of law, including, by way of example,
filing a charge of discrimination with the EEOC or testifying, assisting, or
participating in an investigation, hearing, or proceeding conducted by the
EEOC.  In addition, I, Mr. Cicconi, agree not to file any lawsuit or other claim
seeking monetary damage or other relief in any state or federal court or with
any administrative agency (except as provided in the Agreement delivered by
Company contemporaneously with this Release and Waiver (the "Agreement"))
against any of the aforementioned parties in connection with or relating to any
of the aforementioned matters.  Provided, however, by executing this Release and
Waiver, I, James Cicconi, do not waive rights or claims that may arise after the
date of execution; provided further, however, this Release and Waiver shall not
affect my right to receive or enforce through litigation, any indemnification
rights to which I am entitled as a result of my past employment by Company and,
if applicable, any subsidiary of AT&T, or contract rights pursuant to the
Agreement and Release and Waiver of Claims entered into substantially
contemporaneously herewith; and, provided further, this Release and Waiver shall
not affect the ordinary distribution of benefits/entitlements, if any, to which
I am entitled upon termination from Company; it being understood by me that said
benefits/entitlements, if any, will be subject to and provided in accordance
with the terms and conditions of their respective governing plan and the
Agreement.







                                                
James Cicconi




Dated:  September 30, 2016
9